DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 3, and 5-13 are pending in the instant application.  Claims 10-13 have been withdrawn from further consideration as being drawn to a nonelected invention.

2.	Claims 1, 3, and 5-9 are under consideration in this Office Action.

3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 04/14/2020.  Applicant has filed a certified copy of the 109112489 application with the claim amendment and response dated 01/06/2022.

4.	The previous objection to the title has been withdrawn in view of the amendment to the title dated 01/06/2022.

5.	The previous rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the cancellation of claim 2 in the claim amendment dated 01/06/2022.

6.	The previous rejections of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn in view of the cancellation of claim 2 in the claim amendment dated 01/06/2022.

7.	The declaration filed 01/06/2022 where applicant states that the microorganism Escherichia coli W3110-JcadA related to the present disclosure has been deposited under the Budapest treaty and the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent is acknowledged.  The previous rejection of claim 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

8.	The previous rejections of the claims under 35 U.S.C. 102(a)(1) has been withdrawn in 



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable 
over US2006160191 (07/20/2006; reference of record) in view of Accession AEJ10559 (21-SEP-2006; reference of record), Zhou et al.  (Microb Cell Fact. 2017; 16: 84. Published online 2017 May 16; PTO 892).
US2006160191 teaches an expression vector comprising a nucleotide sequence having 97.5% identity to SEQ ID NO: 1 encoding for lysine decarboxylase CadA and a sequence of a constitutive promoter for regulating expression of the nucleotide sequence; and recombinant microorganism including Escherichia coli W3110 comprising the said expression vector.  See attached alignment in Accession AEJ10559; and see entire publication and claims of US2006160191 especially claims 1-8, paragraphs [0035]-[0155], and Examples 1-3.  
The teachings of the reference differ from the claims in that the expression vector does not comprise a J series constitutive promoter.

Accession AEJ10559 teaches a nucleotide sequence having 97.5% identity to SEQ ID NO: 1 encoding lysine decarboxylase CadA having (see attached alignment).

Zhou et al. teach that the constitutive promoter J23100 has the strongest strength among BBa series of promoters in the Anderson promoter library (Registry of Standard Biological Parts), and has been used to metabolically engineer E. coli for the constitutive production of L-tyrosine, butanol, and cadaverine.

Zhou et al. teach expression vectors comprising hpaBC and d-ldhY52A genes encoding 4-hydroxyphenylacetate 3-hydroxylase and D-lactate dehydrogenase and constitutive promoter J23100 which regulates the expression of the genes 
*?See entire publication and abstract especially Results and discussion section, Tables 1-2, Figs. 1-4, and pages 5-9, 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by inserting the J23100 of Zhou et al. into the expression vector of US2006160191 and the modified expression vector transformed into the Escherichia coli W3110 of Zhou et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to have a recombinant Escherichia coli W3110 comprising an expression vector which expresses lysine decarboxylase CadA under regulation of the constitutive promoter J23100 where said recombinant Escherichia coli W3110 can be used to produce a product including 1,5-diaminopentane.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because modifying vectors and transforming E.coli with vectors to produce products are known in the art as shown by the reference teachings. Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1, 3, and 5-9 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application 17333141. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  Applicant’s statement dated 01/06/2022 that a terminal disclaimer will be submitted has been acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected.
The claims and/or specification of the copending application teach an expression vector comprising the nucleotide sequence of SEQ ID NO: 1 for encoding lysine decarboxylase CadA and a sequence of a constitutive promoter for regulating expression of the nucleotide sequence; and recombinant microorganism comprising the said expression vector.  Thus, the teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

13.	No claim is allowed.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272-0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652